oOo CO ND ON SP WY HO

NY NM NY WKY NY KY YY VY NOOR ee
oO sa TO WN SF WO NY KH Oo Oo Oo NI DH KH SF WD NPY S- OS

 

 

Case 2:19-cr-00160-RAJ Document1 Filed 08/16/19 Page 1 of 6

 

 

 

 

FILED ENTERED
LODGED RECEIVED
AUG 16 2019 . U.S. Magistrate Michelle L. Peterson

CLERK U's. MSING:
.§. DISTRICT COURT
a WESTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, cAsENO. MJ 19- 384
Plaintiff,
COMPLAINT FOR VIOLATION
vO 18 U.S.C. §§ 922(g)(1)
VYSHAWN MALICK WARR,
Defendant.

 

 

BEFORE United States Magistrate Judge Michelle L. Peterson, United States
Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT ONE
(Felon in Possession of a Firearm)

On or about July 23, 2019, in the City of Seattle, within the Western District of
Washington, VYSHAWN MALICK WARR, knowing that he had been convicted of the
following crime punishable by a term of imprisonment exceeding one year, to wit:

a) Assault in the Second Degree, cause number 17-1-00027-1, in Pacific County

Superior Court, Washington, on or about March 17, 2017;
did knowingly possess a firearm, that is, a Glock, 9x19mm caliber pistol, said firearm

having been shipped and transported in interstate and foreign commerce.

Complaint: Vyshawn Malick Warr - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI DH UH FSF WD WB &

NM NH Ww WH HNO LH YP HV NO KR BR RB RB Se ee Se ee
oOo -F  N NH FF WH NYO KH GS Oo Oo HS DH AH BP WH NY KS CS

 

 

Case 2:19-cr-00160-RAJ Document1 Filed 08/16/19 Page 2 of 6

All in violation of Title 18, United States Code, Section 922(g)(1).
The undersigned, Keeli Nelson, complainant being duly sworn states:

l. I am a Special Agent (SA) with the United States Department of Justice
(DOJ), Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), and have been so
employed since October 15, 2018. I am an “investigative or law enforcement officer of
the United States” within the meaning of Title 18, United States Code, Section 2510(7),
that is, an officer of the United States who is empowered by law to conduct investigations
of, and to make arrests for, offenses enumerated in Title 18, United States Code, Section
2516. Iam currently assigned to the Seattle Group V Field Office.

2. I am a graduate of the Federal Law Enforcement Training Center, Criminal
Investigator Training Program, and the ATF National Academy, both in Glynco, Georgia.
During this 28-week training, I received instruction relating to the investigation of
firearm and explosives violations. Prior to this employment, I obtained a bachelor’s
degree in Biology with a minor in Chemistry from Carroll College in Helena, Montana,
and a master’s degree in Forensic Psychology from Walden University in Minneapolis,
Minnesota. During my career with ATF, I have had training and experience investigating
violent crimes against persons and crimes against the government. I have been involved
in investigations involving the unlawful purchase and/or unlawful possession of firearms
and explosives. I have also participated in and executed search and seizure warrants with
respect to the illegal possession of firearms and explosives.

3. This affidavit is made based upon my personal knowledge, training,
experience and investigation, as well as upon information provided to me and my review
of reports prepared by other law enforcement personnel. This affidavit is made for the
purpose of establishing probable cause for this Complaint and thus does not include each
and every fact known to me concerning this investigation.

This affidavit is made in support of a complaint against VYSHAWN MALICK
WARR for being a Felon in Possession of a Firearm, in violation of Title 18, United

States Code, Section 922(¢)(1).

Complaint: Vyshawn Malick Warr - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo S& SI HN OT SF &W HY

NY BH WY Hw KH YH KV NH NYO ee Re RR Re eS
Co ~s AN A FP WH YO Ke Oo OO Ce HS) DN HH EP WY HO KS OC

 

 

Case 2:19-cr-00160-RAJ Document 1 Filed 08/16/19 Page 3 of 6

IL WARR’s Probation Status.

4. As of March 14, 2019, WARR was actively supervised by the Washington
Department of Corrections (DOC). On March 15, 2019, WARR reported to the
Washington DOC Field Office and signed his Washington DOC Conditions,
Requirements, and Instructions, acknowledged his obligations and agreed to comply with
the conditions of his supervision. WARR signed conditions agreements for all causes for
which he is on supervision and was provided with copies of all conditions.

5. Standard conditions of supervision to which WARR agreed include, but are
not limited to, the conditions set forth below:

a. I am aware that I am subject to search and seizure of my person, residence,
automobile, or other personal property if there is reasonable cause on the
part of DOC to believe that I have violated the conditions/requirements or
instructions above. I am also aware that, for the safety and security of DOC
staff, I am subject to a pat search or other limited security search without
reasonable cause when I am in, on, or about to enter Department premises,
and when I am about to enter a Department vehicle;

b. I must obtain permission from the Community Corrections Officer (CCO)
before changing residence, even for one night; and

c. Firearms: I have been advised and understand that if I have been convicted
of a crime [for any felony offense] I am prohibited by law from owning,
possessing, receiving, shipping, or transporting a firearm, ammunition, or
explosives. I understand the prohibition extends to every sort of gun, rifle,
or explosive device or similar device, including the frame or receiver of
firearms. I understand that this may also be a violation of my supervision
per RCW 9.94A.505.

6. Community Corrections Officer (CCO) Eric Paulson made several attempts .
to contact WARR at his DOC listed address, located at 1463 8" Street North East
Appartment C-4, for home visits, but was unsuccessful. To determine if WARR was
actually residing at his listed DOC address, surveillance operations of WARR were

conducted on the following dates: July 8", 10", 12", 2019. These surveillance operations

provided officers with confirmation that WARR was not residing at his listed DOC

Complaint: Vyshawn Malick Warr - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

§220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo So SN DA A FP HH Le

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00160-RAJ Document1 Filed 08/16/19 Page 4 of 6

address, but residing at the residence of Alaysia Harris, WARR’s girlfriend, located at
4628 South Bateman Street, Seattle, Washington. WARR residing with his girlfriend,
without notifying his CCO, violates his DOC conditions.

Hi. WARR’s Arrest on July 23, 2019.

7. DOC Officer John Conaty is Task Force Officer (TFO) with Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF). Through the course of Officer
Conaty’s normal duties, WARR was brought to his attention.

8. On July 23, 2019, Officer Conaty planned an arrest operation for Vyshawn
WARR to arrest him for violating his Washington DOC conditions of supervision. At
approximately 3:00pm, surveillance units observed WARR walking down the driveway
from Harris’ residence, located at 4628 South Bateman Street, Seattle, Washington.

WARR continued to walk down South Graham Street toward Rainier Avenue South.

Agents and officers moved in to arrest WARR. WARR was taken into custody after a

short foot pursuit.

9. WARR was searched by Seattle Police Department (SPD) Detective Wade
Jones incident to WARR’s arrest for his DOC violation. Detective Jones recovered a
loaded Glock, model 19, 9x19mm caliber pistol bearing serial number AYV372US, from
WARR’s pants pocket. The Glock had an inserted extended capacity magazine
containing sixteen (16) rounds and one round was in the chamber. The firearm was
placed into SPD evidence.

II. The Search of WARR’s Residence.

10. Following WARR’s arrest, a DOC search of WARR’s residence was
conducted. Officer Conaty learned from others present at the residence that WARR had
been staying at this location for some time. WARR had been living with Alaysia Harris,
his girlfriend, in the northeastern most bedroom. This bedroom was searched under
Washington DOC authority. CCO Paulson assisted with the search. CCO Paulson
recognized clothing items in the room from previous items WARR had worn to check in

with him at the Washington DOC Auburn Field Office. Also located in the room was

Complaint: Vyshawn Malick Warr - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo HN HD HH FP WCW He

NO wo HO YY WKH NY NY WH NO =| =| = HS S| eee S|
on KH UH SF WO HY KH OS OO DO HI DH HT FR W NY. ©

 

 

Case 2:19-cr-00160-RAJ Document 1 Filed 08/16/19 Page 5 of 6

paperwork with WARR’s name on it. In addition, a 9mm caliber bullet was located in a
dresser where WARR kept some of his paperwork.
VIII. Interstate Nexus Examination of the Glock Handgun.

11. On July 29, 2019, Special Agent (SA) Catherine Cole, a certified Interstate
Firearms and Ammunition Nexus Expert, who has been trained in the recognition of
firearms and ammunition and their origin of manufacture, physically examined the
following firearm at a secured SPD evidence vault:

(a) Glock, model 19, 9x19mm caliber handgun with serial number
AYV372US.

SA Cole determined that the Glock 9mm-caliber handgun was not manufactured in the
state of Washington. Based upon her experience, knowledge and research, it also SA
Cole’s opinion that the Glock handgun meets the definition of a firearm under Title 18,
United States Code, Section 921(a)(3). SA Cole also opined that, because the above-
listed firearm was not manufactured in the State of Washington, it therefore must have
traveled in interstate commerce if it was received or possessed in the State of
Washington. |
X. WARR’s Criminal History.

12. [have reviewed WARR’s criminal history and confirmed that he has the
following criminal convictions:

a. Assault 2nd, in Pacific County Superior Court, Washington, dated on or
about March 17, 2017, under cause number 17-1-00027-1;

This crime is a felony under Washington law, punishable by a term of imprisonment

exceeding one year. The defendant was present for his sentencing and the sentence

actually imposed included incarceration for twelve months and one day.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
§220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Complaint: Vyshawn Malick Warr - 5
co Oo Oo SYD DO OH Fe WH BOR

—_> —
—

bt

to bo i) i) i) ie) NB we) bo — — —_ —_ — — — —
oo I A wm & WH bo _ co Oo re HTD TO OH ES WwW —)

 

 

Case 2:19-cr-00160-RAJ Document 1 Filed 08/16/19 Page 6 of 6

XI. Conclusion.

13. Based on the aforementioned facts, I respectfully submit that there is
probable cause to believe that VYSHAWN MALICK WARR committed the offense of
being a Felon in Possession of a Firearm, in violation of Title 18, United States Code,

Section 922(g)(1).

Kul hol RW
KEELI NELSON, Complainant
Special Agent, ATF

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe VYSHAWN
MALICK WARR committed the offense set forth in the Complaint.

DATED this // a of August, 2019.

Valk

MICHELLE L. PETERSON
United States Magistrate Judge

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Complaint: Vyshawn Malick Warr - 6
